Beck, J.
1. Where a suit was brought on a promissory note, and a plea was filed which was insufficient, as, in substance, it was nothing more than a plea of the general issue, but no attack was made upon the plea by demurrer or motion to strike at the appearance term, and the court entered upon the docket, “May 14, 1909, Ans.,” the court should not at the next term have refused to allow the filing of a plea which was offered as an amendment to that previously filed, and to which no other objection was raised except that “there, was nothing to amend by.”
2. No question was raised in the court below as to the merits or sufficiency of the plea offered as an amendment, and that question is not now adjudicated.

Judgment reversed.


All the Justices concur, except Wish, O. J., absent.